+ JURIS NO, 09775

* (203) 787-1183

CLENDENEN & SHEA, LLC

+ NEW HAVEN, CT 06511

LAW OFFICES +

400 ORANGE STREET

Case 3:19-cv-01547-VAB Document 55 Filed 05/06/21 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

MICHAEL SIMONS : CIVIL ACTION NO.
Plaintiff, : 3:19-CV-01547(VAB)
V.
YALE UNIVERSITY,

PETER SALOVEY,
ROBERT ALPERN, M.D.,
UNKNOWN PERSONS :
Defendant. : MAY 6, 2021

JOINT MOTION FOR EXTENSION OF TIME
Pursuant to Rule 26(b) of the Fed. R. Civ. P. and D. Conn. L. Civ. R. 7(b),
the parties hereby respectfully move jointly for a ninety (90) day extension of all
deadlines established by this Court’s January 15, 2021 Order granting the
plaintiff's Nunc Pro Tunc Motion to Reset Discovery Deadlines, see Doc. Nos.
53 and 54, in order to adequately complete fact discovery. In support of this

Motion, the parties state as follows:
1. On April 9, 2021, the University noticed the deposition of the
plaintiff, Dr. Michael Simons, for May 13, 2021. As of the filing of this Motion,

however, it is unclear whether this deposition will go forward. The University is

 
+ JURIS NO, 09775

* {203) 787-1183

CLENDENEN & SHEA, LLC

+ NEWHAVEN, CT 08511

LAW OFFICES -

400 ORANGE STREET

 

Case 3:19-cv-01547-VAB Document 55 Filed 05/06/21 Page 2 of 4

still awaiting supplemental discovery responses from the plaintiff, without
which, it will be impossible for the University to adequately prepare for and
conduct the plaintiff's deposition. Indeed, the University is still awaiting
several material interrogatory responses and documents from the plaintiff,
including, but not limited to, email correspondence, tax returns, verified
interrogatory responses and various documents related to the calculation and
mitigation of the plaintiffs alleged damages. If these records are not produced
timely, the University will be constrained to postpone and/or continue the
plaintiff's deposition.

2. The plaintiff is working diligently to locate, review and produce
documents responsive to the defendants’ first set of requests for production,
and requires additional time to supplement his responses to the defendants’
first set of interrogatories. For this reason, also, the parties request an
extension of the existing discovery deadlines.

3. On May 3, 2021, the plaintiff noticed the depositions of Yale
University President Peter Salovey and Dr. Robert Alpern for May 18 and 19,
2021 respectively. Unfortunately, these depositions will need to be rescheduled

because the two deponents are largely unavailable for the month of May due to

 
+ JURIS NO. 09775

« (203) 787-1183

CLENDENEN & SHEA, LLC

+ NEW HAVEN, CT 06571

LAW OFFICES +

400 ORANGE STREET

 

 

Case 3:19-cv-01547-VAB Document 55 Filed 05/06/21 Page 3 of 4

academic year end and commencement obligations. In particular, Mr. Salovey,
as the President of the University, has important, unbending obligations every
May through June due to the close of the academic year. Thus, their
depositions will need to be rescheduled for later in the summer.

4. Defendants’ counsel and plaintiff's counsel have conferred prior to
the filing of this Motion, and all parties consent to the granting of this Motion.

5. The parties believe that the requested extension will serve the
purposes of judicial economy and efficiency.

6. This is the parties’ first joint motion for extension of time.

WHEREFORE, the parties respectfully and jointly request a ninety (90)
day extension of all deadlines established by this Court’s January 15, 2021
Order granting the plaintiff's Nunc Pro Tunc Motion to Reset Discovery

Deadlines. Doc. Nos. 53 and 54.

 
+ JURIS NO. 09775

* (203) 787-1183

CLENDENEN & SHEA, LLC

+ NEW HAVEN, CT 06511

LAW OFFICES +

400 ORANGE STREET

 

Case 3:19-cv-01547-VAB Document 55 Filed 05/06/21 Page 4 of 4

BY:

BY:

THE UNIVERSITY DEFENDANTS

 

- KEWIN C. SHEA (CT04261)
ENDENEN & SHEA, LLC

OO Orange Street
New Haven, CT 06511
Telephone: 203-787-1183
Fax: 203-787-2847
kcs@clenlaw.com

THE PLAINTIFF

/s/ Norman A. Pattis

NORMAN A. PATTIS (CT13120)
Pattis & Smith, LLC

383 Orange Street, First FL
New Haven, CT 06511
Telephone: 203-393-3017
Fax: 203-393-9745
npattis@pattisandsmith.com

 
